 MILLWRIGHTSLOCAL UNIONNO. 1862Millwrights Local Union No.1862 and'SpokaneDistrictCouncil of Carpenters,United Brother-hood of Carpenters and Joiners of America,AFL-CIOandInternationalAssociationofBridge,Structural&2Ornamental Iron Workers,LocalUnionNo. 14, AFL-CIO andJelco, Inc.3Case19-CD-154July 15, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN,AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the Iron Workers,alleging aviolation of Section 8(b)(4)(D) by the Millwrights.Pursuant to notice, a hearing was held on January21 and 22, 1970, at Walla Walla, Washington, be-fore Hearing Officer Jerome F. McCarthy. The Em-ployer, the Millwrights, and the Iron Workers ap-peared at the hearing and were afforded full oppor-tunity to be heard, to examine and to cross-examinewitnesses, and to adduce evidence bearing on theissues.The Iron Workers and the Millwrights filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a Utah corporation with its prin-cipal place of business at Salt LakeCity,Utah, andisengaged in heavy construction.Itannually per-forms services for customers located outside theState of Utah valued in excess of $1 million, and iscurrently engaged at the Little Goose Dam PowerPlant Project near Starbuck,Washington,in the in-stallationof turbines and electrical generatorsmanufactured by the General Electric Company.The Employer'scontract is with the Walla WallaDistrict Corps of Army Engineers and has an ap-proximate value of $3 million.The parties stipu-lated,and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and'Herein called the MillwrightssHerein called the Iron Workers184 NLRB No. 58547(7) of the Act,and that it will effectuatethe poli-cies of the Act to assert jurisdiction herein.ii.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Mill-wrights and the Iron Workers are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTEA. The Work in ControversyThe work in dispute involves the installation andfinal placement of generators and turbines in thepowerhouse at Little Goose Dam. There is nodispute as to the work involved preparatory to thefinal placement.B.The Basic FactsAs noted above, the Employer has the labor con-tract for installing turbines and generators in thepowerhouse at Little Goose Dam. The assembly ofthe generators and turbines involves the handling ofsome extremely heavy parts such as turbine headcovers which weigh approximately 139,000 pounds.Work with these parts involves the use of powerrigging. The final assembly of parts of the turbinesand the placing of them in the turbine pit in thepowerhouse is done with a 600-ton bridge crane.The job involved here was the installing of threespecial turbines.When the dispute in questionarose, themembers of the Iron Workers hadcompleted the assembly of the outer head coverson two of the turbines and were preparing to makethe final assembly of the outer head cover on thethird turbine. This last step, the work in dispute,requires skill and experience because of the factthat the heavy head cover must be fitted into placewithin a tolerance of around 5/1000ths of an inch.In lowering the outer head cover on the first twoturbines, the Employer had assigned members ofthe Iron Workers to do the rigging and signalingand placed them in control and responsible for thelift. In preparing to lower the outer head cover onthe third turbine, the Employer also made the as-signment to the Iron Workers. As preparationswere being made to lower the outer head cover inits location in the powerhouse, the Millwrights ob-jected to the Iron Workers using "the machinistslevels," a tool necessary for a proper fitting, sincesuch tool was considered a Millwrights tool. WhentheEmployer refused to assign this last stage'Herein called the Employer427-835 0 - 74 - 36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDrigging work to the Millwrights, the Millwrights in-formed the Employer that it was applying to theNational Joint Board for Settlement of Jurisdic-tionalDisputes, hereinafter referred to as the Na-tional Joint Board. The National Joint Board issueditsaward by letters dated September 26, 1969, totheMillwrights, the IronWorkers, and the Em-ployer in which it awarded the final installationwork in dispute to the Millwrights.C. The Contention of the PartiesThe Millwrights contends that it did not violateSection 8(b)(4)(ii)(D) of the Act and thus that theBoard is precluded from making a work determina-tionwithin the meaning of Section 10(k) of theAct.The Millwrights further contends that thework should be awarded to employees representedby it due to: (1) the contractual obligations of theIronWorkers and the Employer to be bound bydecision of the National Joint Board when suchdisputes arise; (2) the National Joint Board's awardin its favor; (3) past practices and awards in the in-dustry; and (4) the training, skills, and experienceof its members.The Iron Workers contends that the Millwrightsdid violate the Act; that the Millwrights requestedthe National Joint Board to rule in the Millwrightsfavor without any discussion or notice to the IronWorkers; shortly after the award was made the Na-tional Joint Board ceased hearing such disputes andthe Iron Workers had no opportunity to seek appel-late review; only the Iron Workers has the necessa-ry skill and experience to perform such work; Em-ployer, area, and industry practice support the as-signment of the work in question to the Iron Work-ers.Additionally, the Iron Workers contends thatthe U.S. Army Corps of Engineers specified thatonly qualified riggers are permitted to do power-house rigging and object to Millwrights doing anyrigging,a necessary part of the work.The Employer did not file a brief to the Board,but it appears from the record that it supports thecontentions of the Iron Workers.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theJefferson County, Alabama and Vicinity Carpenters District Council (S &W Masonry, Inc), 173 NLRB 1241, and cases cited in In 45N L R B vRadio &Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting System],364 U.S 573;International Association of Ma-chinists,Lodge No 1743, AFL-CIO (J. A Jones Construction Com-pany), 135 NLRB 1402, 1411.'Member Brown deems it noteworthy that Sec 10(k) of the Actrequires the Board to withhold determination of a jurisdictional disputeAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.The testimony of the Employer supporting such afinding was refuted by the Millwrights. Neverthe-less, the Board is not charged with a finding that aviolation did in fact occur, but only that reasonablecause exists to find such a violation. Without rulingon the credibility of the testimonyin issue,we findsuch reasonable cause exists, and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.4E.The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant fac-tors.5 The determination of who is entitled to thedisputed work in a case such as this must rest on anassessmentof all the relevant factors. Certain of theusualfactors normally considered by the Board,such as arbitration awards, Board certification, andcollective-bargaining agreements,inour opinion,provide little basis for determining the instantdispute.The most important factor favoring theMillwrights would appear to be the award of theNational Joint Board.From the record it appears that all theparties in-volved in the instant proceeding at one time agreedto be bound by awards made by the National JointBoard. However, the Iron Workers did not par-ticipate in the Joint Board proceedings whichresulted inthe award to the Millwrights herein and,before any Joint Board decision or the filing ofcharges, it manifestedan intentionnot to be boundby any Joint Board award.6 Additionally, shortlyafter the award was made, and presumably beforethe Iron Workers could seek appellate review con-testing the issuance ofany awardagainst it, the Na-tional Joint Board ceasedhearingsuch disputes andwas nolonger a viableorganizationin a position toadminister or police the award. In these circum-stances,we do not view the JointBoard award asdeterminative.As indicated above, the Employer had assignedthe work to the Iron Workers and the work hadbeen satisfactorily performed by it. The Employertestified that the most efficient and economicalcase where, as of the time the charge was filed or within 10 days thereafter,the parties have an agreed-upon method for the voluntary adjustment ofthe disputeDuring this critical period,as the dissent acknowledges, theIronWorkers had no desire or intention to utilize or pursue the voluntaryprocedures by which it had agreed to be bound Compare the casesdiscussed in the dissent where the renunciation of a previously agreed-uponmethod for adjustment occurred after charges were filed and following theJoint Board's award MILLWRIGHTS LOCAL UNION NO. 1862method was to have the rigging performed by theIronWorkers. When the Mllwrights helped on thethird turbine the time factor was adversely affected.The evidence reflects that the crane needed to per-form the rigging work is under the control of theIronWorkers prior to the installation and finalplacement of the turbine in the powerhouse whichis a major part of the man-hours of the total job. Ef-ficiency and economy, it appears, would result byhaving all the crane work done by one person.After October 7, 1969, when the change in as-signment was made by the Employer pursuant tothe National Joint Board award, it appears that theU.S. Army Corps of Engineers objected to the thenavailable Millwrights doing any rigging, and there issome question raised as to whether the Employerwas able at the time to obtain a Millwrights riggerwho was qualified to assume the responsibility forthe rigging. There is nothing in the record, how-ever, that would demonstrate that Iron Workers, asa craft, is more proficient in the rigging of the typeherein involved than other crafts, and the record in-dicates that other crafts perform rigging for theEmployer.Although it appears that several National JointBoard awards have awarded the work performed inthe final installation of turbines in the powerhousetoMillwiights, the record demonstrates that theusual practice of the Employer has been to assignthe work to the Iron Workers. The Millwrights doesnot appear to question the evidence set forth by theIronWorkers that area custom and practice favorsthe Iron Workers rather than the Millwrights.In view of the above and, most particularly, theenhanced efficiency and economy effectuated byutilizing employees represented by the Iron Work-ers for the complete job, the presence of em-ployees with the required skills and training whoare members of the Iron Workers, the evidence ofEmployer and area practice, and the Employer'soriginal assignment and apparent desire to adhereto that assignment, we shall determine this disputein favor of the Employer's employees representedby the Iron Workers.-However, our present deter-mination is limited to,the controversy which gaverise to this proceeding. In making this determina-tion, we are awarding the controverted work to theEmployer's employees represented by the IronWorkers and not to the Iron Workers.Accordingly, we find that the Respondent wasnot, and is not, entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or torequire the Employer to assign the disputed work to'United Brotherhood of Carpentersand Joinersof America, Local 943,A F of L (Manhattan ConstructionCompany),96 NLRB 1045See also549Millwrights rather than to employees representedby the Iron Workers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board herebymakes the following Determination of Dispute.A. Employees of the Employer who arerepresented by the Iron Workers are entitled toperform the following work:The installation and the final placement ofgenerators and turbines in the powerhouse atLittleGoose Dam Power Plant Project, nearStarbuck, Washington.B.Millwrightsisnotentitledbymeansproscribed by Section 8(b)(4)(i) or (ii)(D) of theAct to force or require the Employer to assign theabove-describedwork to individuals who arerepresented by it.C.Within 10 days from the date of this Decisionand Determination of Dispute, the Millwrights shallnotify the Regional Director for Region 19, in writ-ing,whether or not it will refrain from forcing orrequiring the Employer to assign the work indispute to Millwrights, rather than to employees ofthe above-named Employer represented by the IronWorkers.MEMBERFANNING,dissenting:Contrary to my colleagues, I would quash thenotice of hearing in this case.It is undisputed that all parties here, including theEmployer, were and are contractually bound tosubmit jurisdictional disputes to the National JointBoard for Settlement of Jurisdictional Disputes.The provisions of Section 10(k) have consistentlybeen construed by the Board as withholding from itauthority to determine jurisdictional disputes whereat the time the dispute arose the parites thereto arecontractually bound to submit the dispute to theJoint Board.' The procedures agreed on were fol-lowed and after all parties had an opportunity to beheard the National Joint Board awarded the workinissuetotheMillwrights.Copies of theaward were delivered to all parties. The award fullysets forth the issues involved and the bases for itsdecision and is relevant to the instant work dispute.The Employer was agreeable to, and, indeed, ac-cepted the award.My colleagues attempt to distinguish the instantcase from the above precedents on the ground: (1)cases cited in fn8, infra 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the IronWorkers question whether theyreceived proper notice of the hearing held by theJoint Board; (2) the Iron Workers did not par-ticipate in that proceeding and have indicated theyare not bound by the award; and (3) after theaward was made the Joint Board ceased hearingsuch disputes and appellate review was not availa-ble.Ido not believe that these are adequate reasonstodepart from this Board's long-establishedprocedures in dealing with jurisdictional disputes.The Iron Workers have clearly taken the positionthat they have refused to participate in any JointBoard proceeding and will continue to refuse to bebound by the results of any determination made bythat Board. It is settled law that a party, such as theIronWorkers, which has voluntarily agreed toabide by the procedures of the Joint Board, cannotrefuse to comply with an award of that agency andinvoke this Board's determination of the dispute.""See, e gMillwrights Local 1102, United Brotherhood of Carpenters,121 NLRB 101, 106-107,Meyer Furnace Co,114 NLRB 924, 930,A WLee, Inc ,113 NLRB 947, 951,InternationalBrotherhood of Teamsters,While appellate review may not have been availableto the Iron Workers for a time due to a hiatus in theoperation of the Joint Board, there is no indicationthat the Iron Workers had any intention or desire toavail itself of such review procedures. Moreover, noevidence has been adduced that Joint Board reviewof the original award is not now available to theIronWorkers. In view of the clear Congressionalpolicy to encourage the voluntary adjustment of ju-risdictional disputes I would adhere to this Board'spolicy of insisting that parties who have such anagreed-upon method be required to resolve theirdisputes through that method.Accordingly, I would quash this notice of hearingand remand this case to the Regional Director withinstructions to proceed in accordance with theprovisions of Section 102.93 of the Board's Rulesand Regulations under which a complaint alleging aviolationof Section 8(b)(4)(D)may, if ap-propriate, issue and be litigated.Chauffeurs,Warehousemenand Helpers of America, Local #236 (William FTaylor), 97NLRB 1003,1006